Citation Nr: 1526817	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  14-02 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1967 to April 1971.  He died in June 2007, and the appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  Jurisdiction over the case was subsequently transferred to the RO in Detroit, Michigan.

The Virtual VA electronic claims file contains documents that are either duplicative of those in the paper claims file or not relevant to the appeal, with the exception of an October 2010 authorization form for private treatment records, an October 2010 VA notice response, and the current attorney fee agreement documents.  The Veterans Benefits Management System does not contain any documents.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the appellant's claim.

Initially, the record suggests that a temporary file may have been created by the RO prior to certification of the appeal to the Board.  Any temporary file should be associated with the permanent claims file prior to Board review of the issue on appeal to ensure that there is a complete record upon which to decide the claim.

Regarding the Veteran's service treatment records, the record reflects that the RO in Columbia, South Carolina, initially requested these records and certain service personnel records in June 2007 in connection with the Veteran's original claim.  The National Personnel Records Center (NPRC) mailed the responsive records that same month.  See June 2007 3101 printout.  However, on review, only the requested service personnel records are associated with the claims file.

The record also shows subsequent RO notations to attempt to locate and/or obtain the service treatment records; however, it does not appear that further action was taken on this matter.  See October 2009, February 2010, August 2010, and November 2010 deferrals.  Based on the foregoing, and given the appellant's contentions in this case, the Board finds that the AOJ should make another attempt to obtain the Veteran's service treatment records.

In addition, the Board observes that the Veteran's complete service personnel records may not be associated with the claims file.  On remand, the AOJ should secure such records, as they may be relevant to the appellant's claim.

Regarding the medical evidence, the claims file does not appear to contain the complete medical records surrounding the Veteran's death.  In this regard, the most recent medical records in the claims file are dated approximately one month prior to the Veteran's death.  It appears that the appellant requested that VA obtain certain private treatment records based on an authorization form received in October 2010.  While some records from this provider are already associated with the claims file, it does not appear that the AOJ acted on this request, and records for some of the dates provided in this authorization form are not of record.  On remand, the appellant will have an opportunity to provide a current authorization form.

In addition, it appears that the Veteran may have applied for Social Security Administration (SSA) benefits prior to his death, and any related and potentially relevant records should be obtained.  See October 2009 claim (appellant noting receipt of one-time SSA disability payment for husband).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should associate any temporary file with the permanent claims file.  See note immediately behind April 2014 VA Form 8.

2.  The AOJ should ensure that the Veteran's complete service treatment records have been obtained and associated with the claims file.

It appears that the NPRC mailed the service treatment records to the RO in Columbia, South Carolina, in response to the RO's request in the initial development of the Veteran's original claim (see June 2007 3101 printout); however, the actual records are not contained in the claims file.  The record shows subsequent RO notations to attempt to locate and/or obtain the service treatment records; however, it does not appear that further action was taken on this matter.  See October 2009, February 2010, August 2010, and November 2010 deferrals.

Accordingly, the AOJ should contact the NPRC, any RO's that have worked on the claims file (including Columbia, Philadelphia, Milwaukee, and Detroit), and any other appropriate entity to attempt to locate these records.

All attempts and responses should be documented in the claims file.

3.  The AOJ should ensure that the Veteran's complete service personnel records have been obtained and associated with the claims file.

It is noted that the claims file contains copies of service personnel records received in response to the RO's request in the initial development of the Veteran's original claim (see June 2007 3101 printout); however, it is unclear if these records constitute the entire service personnel file or whether only certain records were sought in connection with that claim.

4.  The AOJ should request that the appellant provide the names and addresses of any and all health care providers who provided the Veteran treatment for his colon cancer, hepatitis C, cirrhosis, and PTSD.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

It is noted that the October 2010 authorization form (VA Form 21-4142) for Dr. S.S. (initials used to protect privacy) contained in Virtual VA appears to have expired.  The appellant will need to provide another authorization form if she would like VA to attempt to obtain any additional private treatment records.

The AOJ should also obtain any outstanding and relevant VA treatment records, including from the Augusta VA Medical Center.

5.  The AOJ should obtain a copy of any decision to grant or deny SSA disability benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

6.  The AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  Further development may include obtaining a VA medical opinion in connection with the appellant's claim.

7.  After completing the above actions, the case should be readjudicated by the AOJ based on review of the entire paper and electronic claims files.

If the benefit sought is not granted, the appellant and her representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

